Title: To Alexander Hamilton from William Jackson, 20 April 1804
From: Jackson, William
To: Hamilton, Alexander



Philadelphia April 20th. 1804
My dear General,

Having been induced to undertake the publication of a daily gazette in this city, I have not hesitated to number you among its Patrons—and under this impression, I now presume to enclose to you a copy of the prospectus, and to request, as far as may consist with convenience, your aid in promoting the subscription in New-York.
The objects of the paper are generally detailed in the prospectus. To yourself I have no reserve in saying that it will be steadily directed to assist in restoring the tone of the Constitution, and the principles of General Washington’s policy; to detect and expose the errors and incapacity of a weak and unworthy administration, and to remove the vail of hypocrisy, which the present Chief Magistrate has placed between himself and the public observation.
The Register will receive the decided support of the constitutional interest in this State; but, as it will be conducted on an extensive plan, it will require the best assistance which our friends in the other States can furnish.
In literary contribution it would flatter me exceedingly to receive the occasional support of your opinions.
I am, most sincerely,   My dear General,   Your faithful affectionate Servant

W Jackson
General HamiltonNew York


P.S When the list of Subscribers is completed to the number within your convenience, you will greatly oblige me by enclosing to me a copy of it with the places of residence, retaining the original to guard against any accident in the transmission

W. J.
